Mrs. Wood Stanley, the *Page 165 
mother of Samuel Norvell Sloan, a minor, instituted a proceeding in the county court of Rogers county against S.C. Vinson, Bess Vinson, and Van R. Sloan. After a hearing was had on the response to the writ issued by that court, that court made its order on the 7th day of October, 1927, denying the prayer of the petition and remanding the minor, Samuel Norvell Sloan, to the care, custody, and control of S.C. Vinson and discharging the writ of habeas corpus theretofore issued. From that order an appeal was taken to this court by Mrs. Wood Stanley.
Under the state of the record there is but one question before this court, and that is, What will best subserve the interest of the child? Bishop et al. v. Benear, 132 Okla. 116,270 P. 569. This court in this sort of proceeding has the jurisdiction to determine that question. Brooks v. Preston,134 Okla. 273, 273 P. 345), and cases therein cited.
The parties to this appeal have filed herein a stipulation calling attention to a change in conditions occurring since the trial and in which they agree that under the circumstances as they now exist, as set out in the stipulation, it is for the best interest of the minor that the "custody of said minor shall he confided to his adopted father, S.C. Vinson, during the school months of each year, and during the vacation the custody of said child shall be given to the plaintiff in error, Mrs. Joe Foster, formerly Mrs. Wood Stanley, and that the defendant in error, S.C. Vinson, has paid the sum of $35 toward the costs in both the county court and this court and that the balance of the costs of this proceeding shall be paid by the plaintiff in error, Mrs. Wood Stanley."
From the record in this case and the stipulation, it appears to this court that the best interest of the minor, Samuel Norvell Sloan, requires that the custody of said minor be confided to S.C. Vinson, his adopted father, during the school months of each year, and during the vacation the custody of said child should be given to the plaintiff in error, Mrs. Joe Foster, formerly Mrs. Wood Stanley, and that the costs of this proceeding should be taxed and paid in accordance with the terms of the stipulation.
The judgment of the county court of Rogers county, Okla., is reversed, and the cause is remanded to that court, with directions to enter its judgment in conformity herewith.
LESTER, C. J., CLARK. V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, and McNEILL, JJ., concur. KORNEGAY, J., not participating.
Note. — See under (1) 12 R. C. L. p. 1215: R. C. L. Perm. Supp. p. 3283; R. C. L. Continuing Perm. Supp. p. 501.